                                                                   Case 2:19-cv-00189-JCM-BNW Document 50 Filed 03/05/20 Page 1 of 3



                                                               1 Sarah J. Odia
                                                                 NV Bar No. 11053
                                                               2 PAYNE & FEARS LLP
                                                                 6385 S. Rainbow Blvd., Ste. 220
                                                               3 Las Vegas, Nevada 89118
                                                                 Telephone: (702) 851-0300
                                                               4 Facsimile: (702) 851-0315
                                                                 sjo@paynefears.com
                                                               5
                                                                 Christina M. Paul
                                                               6 FL Bar No. 596876
                                                                 Pro hac vice admitted
                                                               7 K & L GATES LLP
                                                                 200 S. Biscayne Blvd., Ste. 3900
                                                               8 Miami, FL 33131
                                                                 Telephone: (305) 539-3316
                                                               9 Facsimile: (305) 358-7095
                                                                 christina.paul@klgates.com
                                                              10
                                                                 Attorneys for Defendants WHITE RIVER MARINE
                                                              11 GROUP, TRACKER MARINE GROUP, TRACKER
                                                                 MARINE, LLC, AND TRACKER MARINE RETAIL, LLC
PAYNE & FEARS LLP




                                                              12
               6385 S. RAINBOW BLVD., SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                              13                          UNITED STATES DISTRICT COURT
                      ATTORNEYS AT LAW


                                             (702) 851-0300




                                                              14                                DISTRICT OF NEVADA
                                                              15 JOSEPH TODD DUNLAP, an individual,           Case No.: 2:19-cv-00189-JCM-PAL
                                                                 MONA DUNLAP, an individual,
                                                              16
                                                                                Plaintiffs,
                                                              17
                                                                         v.                                   STIPULATION OF DISMISSAL
                                                              18                                              OF ALL PARTIES AND RELATED
                                                                 DOMINIC AMATO, an individual, WHITE          CROSS-ACTIONS AND [PROPOSED]
                                                              19 RIVER MARINE GROUP, a Missouri business      ORDER
                                                                 entity, TRACKER MARINE GROUP, a
                                                              20 Missouri business entity, TRACKER MARINE
                                                                 LLC, a Missouri limited liability company,
                                                              21 TRACKER MARINE RETAIL, LLC, a
                                                                 Delaware limited liability company, DOES 1
                                                              22 through X, inclusive, and ROE
                                                                 CORPORATIONS 1 through X, inclusive, and
                                                              23 ROE LIMITED LIABILITY COMPANIES 1
                                                                 through X, inclusive,
                                                              24
                                                                                Defendants.
                                                              25

                                                              26        IT IS HEREBY STIPULATED by and between Plaintiffs JOSEPH TODD DUNLAP and
                                                              27 MONA DUNLAP (“Plaintiffs”) and Defendants DOMINIC AMATO, WHITE RIVER MARINE

                                                              28 GROUP, TRACKER MARINE GROUP, TRACKER MARINE, LLC, and TRACKER MARINE
                                                                   Case 2:19-cv-00189-JCM-BNW Document 50 Filed 03/05/20 Page 2 of 3



                                                               1 RETAIL, LLC (“Defendants”) through their respective attorneys of record that Plaintiffs’

                                                               2 Complaint filed against Defendants, and all related cross-actions, shall be dismissed with

                                                               3 prejudice, pursuant to FRCP 41(a)(2). All parties shall bear their own attorneys’ fees and costs.

                                                               4           There is good cause for this Stipulation. Specifically, the parties have settled each and

                                                               5 every one of their actions and cross-actions against each other, and have exchanged good and

                                                               6 valuable consideration in support therefore. The case originated in the District Court, Clark

                                                               7 County, Nevada, and Notice of Removal to the United States District Court, District of Nevada,

                                                               8 was filed on February 1, 2019. The state court action was closed pursuant to court order on

                                                               9 February 22, 2019. For the reasons set forth above, the parties hereby request that this Court

                                                              10 dismiss this action with prejudice, each party to bear its own attorneys’ fees and costs.

                                                              11
PAYNE & FEARS LLP




                                                              12   Dated: March 5, 2020                                   Dated: March 5, 2020
               6385 S. RAINBOW BLVD., SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                              13   STONER | GRANNIS LLP                                   PAYNE & FEARS LLP
                      ATTORNEYS AT LAW


                                             (702) 851-0300




                                                              14   By:      /s/ William Stoner                            By:      /s/ Sarah J. Odia
                                                                          William Stoner, Esq.                                  Sarah J. Odia, Esq.
                                                              15         Admitted Pro Hac Vice                                  6385 S. Rainbow Blvd, Suite 220
                                                                         624 S. Grand Ave., Suite 2200                          Las Vegas, NV 89118
                                                              16                                                                (702) 851-0300
                                                                         Los Angeles, CA 90017
                                                              17         (213) 687-2640                                         K & L GATES LLP
                                                                                                                                Christina M. Paul, Esq.
                                                              18         H1 LAW GROUP                                           Admitted Pro Hac Vice
                                                                         Eric D. Hone, Esq.                                     200 S. Biscayne Blvd., Suite 3900
                                                              19                                                                Miami, FL 33131
                                                                         Jamie L. Zimmerman, Esq.
                                                                         701 N. Green Valley Pkwy, Suite 200                    (305) 539-3316
                                                              20
                                                                         Henderson, NV 89074                              Attorneys for Defendants
                                                              21         (702) 608-3720                                   WHITE RIVER MARINE GROUP,
                                                                                                                          TRACKER MARINE GROUP,
                                                              22   Attorneys for Plaintiffs                               TRACKER MARINE, LLC, and
                                                                   JOSEPH TODD DUNLAP and                                 TRACKER MARINE RETAIL, LLC
                                                              23
                                                                   MONA DUNLAP
                                                              24

                                                              25

                                                              26

                                                              27

                                                              28 (signatures continued on following page)

                                                                                                                    -2-
                                                                   Case 2:19-cv-00189-JCM-BNW Document 50 Filed 03/05/20 Page 3 of 3



                                                               1   Dated: March 5, 2020
                                                               2   GIBSON ROBB & LINDH LLP
                                                                   By:    /s/ Chelsea D. Yuan
                                                               3
                                                                       Chelsea Davenport Yuan, Esq.
                                                               4       Admitted Pro Hac Vice
                                                                       201 Mission Street, Suite 2700
                                                               5       San Francisco, CA 94105
                                                                       (415) 348-6000
                                                               6

                                                               7        BROWNE GREEN, LLC
                                                                        Byron F. Browne, Esq.
                                                               8        Jared P. Green, Esq.
                                                                        1050 Indigo Drive, Suite 112
                                                               9        Las Vegas, NV 89145
                                                                        (702) 475-6454
                                                              10

                                                              11
                                                                   Attorneys for Defendant DOMINIC AMATO
PAYNE & FEARS LLP




                                                              12
               6385 S. RAINBOW BLVD., SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                              13
                      ATTORNEYS AT LAW


                                             (702) 851-0300




                                                              14

                                                              15                                             ORDER

                                                              16          IT IS SO ORDERED that Plaintiffs’ Complaint, and all related cross-actions in the instant

                                                              17 matter are dismissed with prejudice. All parties shall bear their own attorneys’ fees and costs.

                                                              18
                                                                        March 6, 2020
                                                              19 DATED:_________________

                                                              20

                                                              21
                                                                                                                ______________________________________
                                                              22                                                JAMES C. MAHAN
                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                   -3-
